Citation Nr: 1231011	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired chronic psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps (USMC) from October 1993 to October 1997.

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for an acquired chronic psychiatric disorder, to include PTSD.

The case has been remanded for further evidentiary and procedural development by the Board in June 2010 and most recently in September 2011.  Subsequent to the latest remand, the denial of service connection for an acquired chronic psychiatric disorder (to include PTSD) was confirmed in an August 2012 supplemental statement of the case.  The case was thereafter returned to the Board in August 2012 and the Veteran now continues his appeal.  

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Board has reviewed the evidence of record and the development thus far undertaken with respect to the current claim for VA compensation for an acquired psychiatric disorder (to include PTSD).  Due to current deficits in the record, which will be discussed in detail below, the Board finds that another remand is warranted to further develop the evidence.  The Board regrets any delay in the timely adjudication of this claim that may result.

The Veteran's PTSD claim is predicated on an alleged in-service stressor that reportedly occurred in November 1994, in which he was the victim of a female-on-male sexual assault while serving in the 7th Motor Battalion, 1st FSSG, stationed at Camp Pendleton Marine Corps Base in California.  According to his account, while he was in an incapacitated state due to alcohol consumption (which he believes was drugged), a fellow female Marine whom he identified only as "Lance Corporal [redacted]" sexually assaulted him and, in so doing, infected him with venereal disease.  The Veteran indicated in his accounts that Lance Corporal [redacted] was subsequently demoted to the rank of Private for her misconduct.  He also reported that Ms. [redacted] was also a member of the 7th Motor Battalion, attached to the Headquarters and Service (H & S) Company, from 1994 - 1996.

Clinical evidence associated with the record establishes that the Veteran has current Axis I diagnoses that include PTSD, and that the PTSD diagnosis has been objectively linked to the sexual assault stressor described above.  The Veteran's service personnel and treatment records show that he was treated for venereal disease and that he reported having disturbed sleep and depression on his medical history questionnaire during his service separation examination, but do not demonstrate onset of any chronic psychiatric disorder in service or otherwise present evidence corroborating his stressor account.  His service personnel records also do not indicate any noticeable or marked decline in his performance for the period from 1994 to his separation in 1997 that may indicate onset of mental decompensation.      

The Board notes that in its prior remand of June 2010, it requested that the Veteran provide the first name of his alleged assailant, along with additional details and information "that may be needed to obtain any records of her demotion from Lance Corporal to Private that might corroborate his assertion that she sexually assaulted him.  Thereafter, attempt to obtain those records." [BVA Remand dated June 03, 2010, Docket No. 07-37 925.] 

Although the Veteran was unable to provide his alleged assailant's first name in response to VA's query, pursuant to the above remand, he did clarify that Marine [redacted] was attached to the unit described above.  It is therefore possible that research for military service documents could be conducted, based on the available information of record, to determine if a female Marine with the last name [redacted] was attached to the 7th Motor Battalion, Headquarters and Service (H & S) Company, from 1994 - 1996.  If such evidence is obtained that factually establishes that such a person served in this unit at this time, these records could also show if she was demoted in rank from Lance Corporal to Private and the reasons for her demotion.  Such evidence would serve to corroborate the Veteran's PSTD stressor.  However, the only pertinent development undertaken by VA was a December 2010 inquiry to the Naval Criminal Investigative Service (NCIS), who responded in January 2011 that it had no record of an NCIS investigation regarding a sexual assault on the Veteran by Lance Corporal [redacted] who was assigned to 7th Motor Battalion, Headquarters and Service (H & S) Company, in November 1994.  The Board finds that this development alone does not adequately comply with the Board's directives in its June 2010 remand.  [See Stegall v. West, 11 Vet. App. 268 (1998): A remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary of VA a concomitant duty to ensure compliance with the terms of such an order.]  

Therefore, the case should be remanded for further evidentiary development to determine if the 7th Motor Battalion, Headquarters and Service (H & S) Company, United States Marine Corps, had a female Marine with the last name of [redacted] in its roster of personnel in or around November 1994.  If so, further records should be obtained to determine if this Marine was demoted in rank from Lance Corporal down to Private anytime after November 1994 but before the December 1996 (per the Veteran's report that assailant [redacted] was in his unit from 1994 - 1996).  

The Board notes that the issue on appeal encompasses a claim for service connection not just for PTSD but also a general claim for VA compensation for an acquired chronic psychiatric disorder.  In this regard, the Board observes that although the Veteran's service medical records show no actual clinical diagnosis of an Axis I psychiatric disorder during the entirety of his period of active duty, his separation examination in August 1997 shows that on his medical history questionnaire, he affirmed that he had frequent trouble sleeping and depression or excessive worry.  In his accompanying explanation of these symptoms, he wrote that he had interrupted sleep and woke up all throughout the night and that he had a "lack of spirit."  This is significant because it corroborates his later statements and "buddy statements" from fellow Marines who served concurrently with the Veteran, which indicate that he felt depressed, despondent, and alienated during the latter part of his period of service, right up to his separation in October 1997.  

Significantly, on the August 1997 separation examination report, the service examiner did not check either box to indicate whether the Veteran was psychiatrically normal or abnormal.  It is therefore impossible for the Board to factually determine the Veteran's actual psychiatric condition at the time of his separation from active duty solely on review of his service medical records as the Board can only consider independent medical evidence and is enjoined from providing its own medical judgment or opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Veteran has been diagnosed on Axis I with bipolar disorder, and a September 2005 letter from the Veteran's treating VA psychiatric physician presents a nexus opinion linking the Veteran's bipolar diagnosis to his military service.  A careful reading of the opinion letter, however, does not expressly indicate that the Veteran's service medical records were considered in the formation of this opinion.  While the psychiatric physician stated in his September 2005 letter that "I have taken extensive history from [the Veteran] and have reviewed the available medical records," the Board cannot safely presume that this review also included consideration of the Veteran's service medical records.  As a clinician's review of the Veteran's service medical records - particularly his August 1997 separation examination report - may resolve the ambiguous findings regarding his psychiatric state at the time of his separation from active duty and thus provide a factual basis to allow direct service connection for an acquired chronic psychiatric disorder, the case should be remanded for an addendum opinion that considers the Veteran's service medical records, resolves the ambiguity regarding his psychiatric state at the time of his separation from active duty, and either affirms or modifies the nexus opinion provided in September 2005, taking into account the review of the aforementioned evidence.  [See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008): VA must discuss all theories of entitlement raised in the record, either by the claimant or in the medical evidence.]  This addendum should preferably be provided by the VA psychiatric physician who presented the September 2005 opinion, if possible; otherwise, by an appropriate VA clinician.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he provide a detailed list of all sources of psychiatric treatment and counseling, both VA and private.  After obtaining the appropriate waivers as necessary, the RO should attempt to obtain copies of all identified medical records that have not already been associated with the evidence for inclusion in the Veteran's claims file.   

If these records, or any other records deemed relevant to the appeal, are unobtainable by VA, the RO/AMC should so state in the claims file and provide an explanation as to why they could not be obtained. 

If the RO/AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim(s); and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  The RO/AMC should contact the appropriate sources the Department of The Navy - United States Marine Corps to obtain personnel records from the 7th Motor Battalion, Headquarters and Service (H & S) Company, USMC, stationed at the Camp Pendleton Marine Corps Base in California, for the period from November 1994 - January 1995 (i.e., the two-month period proximate to the reported date of the alleged sexual assault).  

(a.)  The RO/AMC should review the above personnel records and determine if there was a female enlisted Marine with the rank of Lance Corporal whose last name was [redacted] in this unit's roster of personnel.  

(b.)  If a female Lance Corporal with the surname [redacted] is found, the appropriate development should be undertaken to obtain additional records to determine if this Marine (or Marines, if there was more than one female Lance Corporal [redacted]) were demoted in rank from Lance Corporal down to Private anytime after November 1994 but before the December 1996 (per the Veteran's report that his assailant was in his unit from 1994 - 1996) and the reasons for her demotion.

3.  The Veteran's claims file should be provided to the VA psychiatric physician who presented the September 2005 opinion, if possible; otherwise, to an appropriate VA clinician.  The clinician should review the pertinent record in its entirety, with special attention directed to the Veteran's current Axis I diagnoses and the ambiguous findings regarding the Veteran's psychiatric state at the time of his August 1997 service separation examination, in which no clinical determination was presented as to whether the Veteran was psychiatrically normal or abnormal despite his admission to having interrupted sleep and depressive symptoms.  Thereafter, based on the foregoing review, the clinician should provide the following opinion:

In view of the Veteran's admission of having psychiatric symptoms at the time of his separation from active duty, is it as likely as not that the Veteran's current Axis I diagnoses (other than PTSD) had their onset during his period of active military service?

This opinion should be presented in the context of the Veteran's pertinent documented clinical history.  

The VA clinician should include a detailed supportive rationale for the requested opinion in the discussion.  If the opining clinician is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the clinician arrived at this conclusion.  

The clinician should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review any examination report to ensure that it is responsive to, and in compliance with, the directives of this remand and, if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should readjudicate the Veteran's claim of entitlement to service connection for an acquired chronic psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case addressing the denied claim and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

